DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                           CLIFFORD LYNCH,
                               Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D17-1705

                            [August 23, 2017]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Nineteenth Judicial Circuit, St. Lucie County; James W. McCann,
Judge; L.T. Case No. 2014CF002839A.

   Clifford Lynch, Sylvania, GA, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed. See Villanueva v. State, 200 So. 3d 47 (Fla. 2016).

TAYLOR, LEVINE and KLINGENSMITH, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.